DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/06/2021, has been entered.

     Claims 1-30 have been canceled.

     Claims 31-42 have been added.

     Claims 31-42 are pending.

3.  It is noted that the Information Disclosure Statement filed 02/24/2021, is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

     Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
     Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 

     See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.  This waiver is limited to the specification, including the claims and drawings in the U.S. application (or portion of the application).  If material other than the specification, including the claims, and drawings in the filed of a U.S. patent application is being cited in an IDS< the IDS must contain a legible copy of such material. 

     The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
      Appropriate corrections are required

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. Claims 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. Patent No. 6,355,245) (1449; #6) in view of Wang et al. (US 2003/0175267) (1449; #6), Ghayur (US 2002/0138857) (1449; #34), Collinson US 2003/0040083) (1449; #35) and Burke et al. (US 2005/005398) (1449; #14).

    Evans et al. teach C5-Specific Antibodies for the Treatment of Inflammatory Diseases, including the 5G1.1 / h5G1.1 of the instant claims (including the claimed SEQ ID NOS.) as a pharmaceutical agent (see entire document, including Abstract, Field of the Invention, Background of the Invention Summary of the Invention, Brief Description of the Drawings, including Drawings, Description of the Preferred Embodiments, Favored Embodiments Examples, Claims)
    (see entire document, including Abstract, Field of the Invention, Background of the Invention Summary of the Invention, Brief Description of the Drawings, including Drawings, Description of the Preferred Embodiments, Materials and Methods, Examples, Claims).

    Evans et al. differs from the claimed invention by not disclosing the claimed pharmaceutical composition.

    With respect to the claimed pharmaceutical composition comprising sodium phosphate, sodium chloride and polysorbate 80, the following is noted.

    In teaching Transgenic Animals Expressing Antibodies specific for Genes of Interest and Uses Thereof (see entire document, including Abstract, Background of the Invention Summary of the Invention, Detailed Description of the Invention Examples, Claims),
    Ghayur teach pharmaceutical compositions (e.g., see paragraphs [0091]-[0105]), including
pharmaceutical compositions comprising sodium phosphate, optimally 5-10 mM at pH 5-7, sodium chloride, optimally 150 mM and 0-0.05% polysorbate 80, optimally 0.0005-1% for antibody concentration at 0.1-250 mg/ml (see paragraphs [0094]).
    In teaching Dual Specificity Antibodies and Methods of Making and Using ((see entire document, including Abstract, Background of the Invention Summary of the Invention, Detailed Description of the Invention Examples, Claims),
     Collinson et al. teach pharmaceutical compositions (e.g., see paragraphs [0105]-[0112], including pharmaceutical compositions comprising sodium phosphate, optimally 5-10 mM at pH 5-7, sodium chloride , optimally 150 mM and 0-0.05% polysorbate 80, optimally 0.0005-1% for antibody concentration at 0.1-250 mg/ml  (see paragraphs [0107]).
    Burke et al. teach Immunoglobulin Formulation and Methods of Preparation Thereof in order to improving stable formulation with large concentration of antibody, where the activity of the antibody is retained, which maintain fixed volume, stability, which do not precipitate out and are stable when stored at recommended temperatures (see Summary of the Invention),
including compositions comprising polysorbate 80 at about 0.0001%- about 2%, including about 0.02%, sodium chloride at about 150 mM, phosphate buffer at the amount of 10 mM (e.g. see claims) (see entire document, including Abstract, Field of the Invention, Summary of the Invention, Detailed Description of the Preferred Embodiments of the Invention, General Description Method of Making the Antibody Formulations, The Antibody Formulation, Claims), including antibodies concentrations at about 0.01 - about 200 mg/ml and ranges in between (e.g., see paragraph [0040]) (see entire document, including Abstract, Field of the Invention, Summary of the Invention, Detailed Description of the Preferred Embodiments of the Invention, General Description Method of Making the Antibody Formulations  The Antibody Formulation, Claims)

     Modifying pharmaceutical compositions to increase stability and reduce aggregation to maintain efficacy and longterm storage of therapeutic antibodies are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize the pH, sodium chloride, sodium phosphate and polysorbate 80 to increase the stability and reduce aggregation to maintain efficacy and longterm storage of therapeutic antibodies such as the claimed anti-C5 antibody.

     Note that the prior art teaches the same or nearly the same constituents and pH for therapeutic antibodies. 

     Given the teachings of the prior art, one of ordinary skill in the art at the time the invention was filed, the ordinary artisan would have been motivated to provide and/or optimize the same or nearly the same pH, sodium chloride, sodium phosphate and polysorbate 80 to increase the stability and reduce aggregation to maintain efficacy and longterm storage of therapeutic antibodies such as the claimed anti-C5 antibody, with an expectation of success.


     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
 
    Given that the prior art goal was to provide therapeutic antibodies in compositions to increase / maintain stability and long half-life, 
     incorporating and optimizing the pH, sodium chloride, sodium phosphate and polysorbate 80 to increase the stability and reduce aggregation to maintain efficacy and longterm storage of therapeutic antibodies such as the claimed anti-C5 antibody would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in designing such pharmaceutical compositions at the time the invention was filed.     

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.  Claims 31-42 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
      over claims 1-6 of US Patent No. 10,927,166 (1449; #26),
      over claims 1-4 of US Patent No. 10,479,828 (1449; #23), and
      over claims 1-6 of US Patent No. 10,125,191 (1449; #22).

   The instant and copending claims are drawn to the same or nearly the same compositions comprising the same h5G1.1 antibody, polysorbate surfactant, NaCl and sodium phosphate and SEQ ID NOS. of the claimed anti-C5 antibodies.

    The instant and copending claims anticipate or render obvious one another.
 
9.  No claim allowed.
  
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 3, 2022